This is an appeal by the employer and its insurance carrier from an award of compensation in favor of claimant. The employer was engaged in the entertainment business which specialized in producing shows and arranging entertainment for American troops’ stations in the United States and in foreign lands. Claimant was hired in New York City and he performed his services in the European Theatre. His duties required him to set up scenery, to pack and unpack wardrobes, to load and unload trucks. He was obliged to keep his stage clothing and stage laundry cleaned and pressed at all times. The employer provided no facilities for that purpose. The army’s laundry services were inadequate and as a result claimant was obliged to have his laundry done by native housewives in the territory where his services were being performed. Claimant was in a zone of danger. The board found that on November 3, 1945, while claimant was engaged in the regular course of his employment and while travelling in an army truck from one point in Germany to another to pick up his laundry, which was necessary for the performance of his duties, the truck skidded and he sustained accidental injuries to his left leg. The board found that his injuries arose out of and in the course of his employment. The evidence sustains the findings of the board. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Poster and Russell, JJ., concur; Brewster, J., taking no part.